Hart, J., (after stating the facts). The ruling of the trial court was correct. In North American Trust Co. v. Burrow, 68 Ark. 584, it was held that one who purchases at a sale under a mortgage is not entitled to recover from the mortgagor in possession the rents and profits accrued during the year allowed for redemption, where he gave the mortgagor no notice to quit, and made no demand for rents and profits. Again in Deisch v. Moore, 97 Ark. 262, the court held that a purchaser at a mortgage sale is not entitled to recover from the mortgagor in possession the rents and profits during the period allowed for redemption. The court said that the mortgagor in possession during the period allowed for redemption is a tenant by sufferance, and is not required to pay rent until after notice to quit or eviction. In the instant case it does not appear that the purchaser at the mortgage foreclosure sale had acquired possession of the land or had given the mortgagor notice to quit. Hence the purchaser at the foreclosure sale was not entitled to the rents sued for and could not maintain a suit for the conversion of the crops. The case of Brasch v. Mumey, 99 Ark. 324, relied upon by counsel for appellant, has no application. The point involved in that case was whether the right of redemption under sale for delinquent assessments ran from the date of the sale or from the confirmation thereof. It follows that the judgment must be affirmed.